DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 8, 9, and 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11-12, and 14-20 of U.S. Patent No. 11,043,575. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 11-12, and 14-20 of U.S. Patent No. 11,043,575 disclose the limitations of claims 1, 4, 8, 9, and 11-18 of the instant application. Claim 1 of U.S. Patent No. 11,043,575 discloses “the insulation groove is filled by insulated dielectric material”, while claim 1 and 8 in the application recites “the insulation groove is filled by air”, which indicates no material is filled. This limitation is broader than the limitation of “an insulated dielectric material”.

17/352,161
U.S. Patent No. 11,043,575
1. A fabrication method of a field-effect transistor, comprising:

forming a support structure with a superlattice feature on a semiconductor substrate, wherein the support structure comprises a first semiconductor material layer and a second semiconductor material layer that are alternately disposed, and an isolation layer is disposed on two sides of the support structure;
forming, along a boundary between the isolation layer and the support structure, a dummy gate structure that covers the support structure, wherein a length of the dummy gate structure in a gate length direction is less than a length of the first semiconductor material layer in the gate length direction, and the gate length direction         indicates a transport direction of a carrier in the field-effect transistor;
removing, along the gate length direction, an area other than a sacrificial layer in the first semiconductor material layer to form an insulation groove, wherein the sacrificial layer is a projection area of the dummy gate structure in the first semiconductor material layer along a target direction, the insulation groove is filled by gas, and wherein the target direction is a direction perpendicular to a bottom of the semiconductor substrate;

forming a source and a drain in a preset source drain area along the gate length direction,
wherein the source and the drain are isolated from the sacrificial layer through the insulation groove; and
removing the dummy gate structure and the sacrificial layer.







4. The fabrication method according to claim 3, further comprising: before the filling of the insulation groove with the gas whose dielectric constant is less than 3.9, forming, along the gate length direction, an etching stop layer on a surface of the insulation groove by using an atomic layer deposition (ALD) process.
8. The fabrication method according to claim 1, wherein the gas is air.

9. The fabrication method according to claim 1, further comprises: adjusting a thickness of the second semiconductor material layer along a gate structure cross-sectional direction, wherein the gate structure cross-sectional direction is perpendicular to the gate length direction.
11. A field-effect transistor, comprising:
a source and a drain; and
a stack structure, wherein, the stack structure is disposed between the source and the drain,

and a gate is alternatively disposed with a semiconductor material layer in the stack structure;
wherein the gate is isolated from the source and the drain through an insulation groove, the insulation groove is filled by gas.





12. The field-effect transistor of claim 11, wherein a dielectric constant of the gas in the insulation groove is less than 3.9.

13. The field-effect transistor of claim 11, wherein a surface of the insulation groove comprises an etching stop layer.
14. The field-effect transistor of claim 11, wherein semiconductor material layer is less than 50nm.
15. The field-effect transistor of claim 11, wherein an isolation layer is disposed on two sides of the gate in a cross-sectional direction, wherein the cross-sectional direction is perpendicular to a gate length direction of the gate.
16. The field-effect transistor of claim 15, wherein a length of the gate in the cross-sectional direction is less than a length of the isolation layer.
17. The field-effect transistor of claim 11, wherein the semiconductor material layer comprises two extension areas and a channel area, with a central part in the channel area, and two ends in the two extension areas, 

a thickness of the channel area along a gate structure cross-sectional direction is smaller than a thickness of the two extension areas.
18. The field-effect transistor of claim 17, wherein the two extension areas are formed by diffusion of an impurity atom from the source and the drain.
1. A fabrication method of a field-effect transistor, comprising: 

forming a support structure with a superlattice feature on a semiconductor substrate, wherein the support structure comprises a first semiconductor material layer and a second semiconductor material layer that are alternately disposed, and an isolation layer is disposed on two sides of the support structure; 
forming, along a boundary between the isolation layer and the support structure, a dummy gate structure that covers the support structure, wherein a length of the dummy gate structure in a gate length direction is less than a length of the first semiconductor material layer in the gate length direction, and the gate length direction is used to indicate a transport direction of a carrier in the field-effect transistor; 
removing, along the gate length direction, an area other than a sacrificial layer in the first semiconductor material layer to form an insulation groove, wherein the sacrificial layer is a projection area of the dummy gate structure in the first semiconductor material layer along a target direction, the insulation groove is filled by insulated dielectric material, and wherein the target direction is a direction perpendicular to a bottom of the semiconductor substrate; 
forming a source and a drain in a preset source drain area along the gate length direction, 
wherein the source and the drain are isolated from the sacrificial layer through the insulation groove; 
removing the dummy gate structure and the sacrificial layer; and 
adjusting a thickness of the second semiconductor material layer along a gate structure cross-sectional direction, wherein the gate structure cross-sectional direction is perpendicular to the gate length direction.
5. The fabrication method according to claim 4, before the filling the insulation groove with a dielectric material whose dielectric constant is less than 3.9, further comprising: forming, along the gate length direction, an etching stop layer on a surface of the insulation groove by using an atomic layer deposition (ALD) process.
11. The fabrication method according to claim 1, wherein the insulation groove is filled by air.
This limitation is in claim 1






12. A field-effect transistor, comprising: 
a source and a drain; and 
a stack structure, wherein, the stack structure is disposed between the source and the drain, and 

a gate is alternatively disposed with a semiconductor material layer in the stack structure; 
wherein the gate is isolated from the source and the drain through an insulation groove, the insulation groove is filled by insulated dielectric material including air, the semiconductor material layer has two ends respectively coupled to the source and drain, and a central part between the two ends; a thickness of the central part is smaller than a thickness of the two ends.
14. The field-effect transistor of claim 12, wherein a dielectric constant of the dielectric material in the insulation groove is less than 3.9.
15. The field-effect transistor of claim 12, wherein a surface of the insulation groove comprises an etching stop layer.
16. The field-effect transistor of claim 12, wherein semiconductor material layer is less than 50 nm.
17. The field-effect transistor of claim 12, wherein an isolation layer is disposed on two sides of the gate in a cross-sectional direction, wherein the cross-sectional direction is perpendicular to a gate length direction of the gate.
18. The field-effect transistor of claim 17, wherein a length of the gate in the cross-sectional direction is less than a length of the isolation layer.
19. The field-effect transistor of claim 12, wherein the semiconductor material layer comprises two extension areas and a channel area, the central part is in the channel area, and the two ends are in the two extension areas, along a gate structure cross-sectional direction, a thickness of the channel area is smaller than a thickness of the two extension areas.
20. The field-effect transistor of claim 19, wherein the two extension areas are formed by diffusion of an impurity atom from the source and the drain.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, which is dependent from claim 1, recites the limitation “… the adjusting a thickness of the second semiconductor material layer…”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “semiconductor material layer is less than 50 nm.” The meaning of the claimed limitation is unclear. It is unclear if intended claimed feature is a thickness, a width, a length, or any other characteristics. For the purpose of compact prosecution, the limitation is read as “a thickness of semiconductor material layer is less than 50nm.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (U.S. Patent No. 9,362,355).
Regarding to claim 1, Cheng teaches a fabrication method of a field-effect transistor, comprising:
forming a support structure with a superlattice feature on a semiconductor substrate, wherein the support structure comprises a first semiconductor material layer and a second semiconductor material layer that are alternately disposed, and an isolation layer is disposed on two sides of the support structure (Figs. 5A-B, column 5, lines 37-47, support structure with a superlattice feature on a semiconductor substrate 210, the support structure comprises first semiconductor material layer 232 and a second semiconductor material layer 301 that are alternately disposed, and an isolation layer 401 is disposed on two sides of the support structure);
forming, along a boundary between the isolation layer and the support structure, a dummy gate structure that covers the support structure, wherein a length of the dummy gate structure in a gate length direction is less than a length of the first semiconductor material layer in the gate length direction (Figs. 5A-B, element 410), and the gate length direction indicates a transport direction of a carrier in the field-effect transistor (Fig. 5A, gate length is left to right along the length layer 232);
removing, along the gate length direction, an area other than a sacrificial layer in the first semiconductor material layer to form an insulation groove (Fig. 6A, groove 601), wherein the sacrificial layer is a projection area of the dummy gate structure in the first semiconductor material layer along a target direction (Fig. 6A, sacrificial layer is trimmed layer 301), the insulation groove is filled by gas (Fig. 6A, filled by air), and wherein the target direction is a direction perpendicular to a bottom of the semiconductor substrate (vertical direction);
forming a source and a drain in a preset source drain area along the gate length direction, wherein the source and the drain are isolated from the sacrificial layer through the insulation groove (Fig. 8A, source/drain 202, source 202 and the drain 202 are isolated from the sacrificial layer 301 through the insulation groove); and
removing the dummy gate structure (Fig. 9A) and the sacrificial layer (Fig. 11A).
Regarding to claim 2, Cheng teaches the removing of the area other than a sacrificial layer in the first semiconductor material layer to form an insulation groove comprises: performing, along the gate length direction, a selective etching process on the first semiconductor material layer, so that the area other than the sacrificial layer in the first semiconductor material layer is removed to form the insulation groove (column 6, lines 53-57).
Regarding to claim 3, Cheng teaches after the insulation groove is formed, filling the insulation groove with the gas whose dielectric constant is less than 3.9 (Fig. 6A, dielectric constant of air is 1.0).
Regarding to claim 6, Cheng teaches the forming of the dummy gate structure that covers the support structure comprises: forming an oxide layer on the support structure (Fig. 5A, element 233); and forming, on the oxide layer, the dummy gate structure that covers the support structure (Fig. 5A).
Regarding to claim 7, Cheng teaches a length of the dummy gate structure in a gate structure cross-sectional direction is less than a length of the isolation layer (Fig. 7A, a length of the dummy gate structure 410 in a gate structure cross-sectional direction is less than a length of the isolation layer 401), wherein the gate structure cross-sectional direction is perpendicular to the gate length direction (Fig. 7A); and after the dummy gate structure that covers the support structure is formed on the isolation layer, the fabrication method further comprises depositing an insulation layer on a periphery of the dummy gate structure, wherein a side wall of the insulation layer is flush with a side wall of the isolation layer (Fig. 7A, element 231).
Regarding to claim 8, Cheng teaches the gas is air (Fig. 6A).
Regarding to claim 9, Cheng teaches adjusting a thickness of the second semiconductor material layer along a gate structure cross-sectional direction, wherein the gate structure cross-sectional direction is perpendicular to the gate length direction (Fig. 6A).
Regarding to claim 10, Cheng teaches after the adjusting a thickness of the second semiconductor material layer along a gate structure cross-sectional direction, forming a gate at locations of the removed dummy gate structure and the removed sacrificial layer by using a replacement metal gate (RMG) process (Fig. 13, element 210).
Claims 11-12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koh et al. (U.S. Patent Application Publication No. 2015/0372111).
Regarding to claim 11, Koh teaches a source and a drain (Fig. 4M, elements 303); and a stack structure (Fig. 4M, stack 902-909), wherein, the stack structure is disposed between the source and the drain (Fig. 4M, stack structure  between the source and the drain 303), and a gate is alternatively disposed with a semiconductor material layer in the stack structure (Fig. 4M, element 251); wherein the gate is isolated from the source and the drain through an insulation groove (Fig. 4M), the insulation groove is filled by gas (Fig. 4J, air).
Regarding to claim 12, Koh teaches a dielectric constant of the gas in the insulation groove is less than 3.9 (dielectric constant of air is 1.0). 
Regarding to claim 15, Koh teaches an isolation layer is disposed on two sides of the gate in a cross-sectional direction, wherein the cross-sectional direction is perpendicular to a gate length direction of the gate (Fig. 4J, gate spacer 301; [0050], last 2 lines).
Regarding to claim 16, Koh teaches a length of the gate in the cross-sectional direction is less than a length of the isolation layer (Fig. 4M).
Regarding to claim 17, Koh teaches the semiconductor material layer comprises two extension areas and a channel area, with a central part in the channel area, and two ends in the two extension areas, a thickness of the channel area along a gate structure cross-sectional direction is smaller than a thickness of the two extension areas (Fig. 4R).
Regarding to claim 19, Koh teaches the gas is air (Fig. 4M).
Claims 11-12, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Patent No. 9,219,064).
Regarding to claim 11, Kim teaches a source and a drain (Fig. 1, elements S2 and D2); and a stack structure (Fig. 13, elements 312), wherein, the stack structure is disposed between the source and the drain (Fig. 13, the stack structure between the source S2 and the drain D2), and a gate is alternatively disposed with a semiconductor material layer in the stack structure (Fig. 13, gate 124b is alternatively disposed with a semiconductor material layer 312 in the stack structure. In other words, the gate structure wraps around the wires 312); wherein the gate is isolated from the source and the drain through an insulation groove (Fig. 13), the insulation groove is filled by gas (Fig. 13, air).
Regarding to claim 12, Kim teaches a dielectric constant of the gas in the insulation groove is less than 3.9 (dielectric constant of air is 1.0).
Regarding to claim 19, Kim teaches the gas is air (Fig. 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. Patent No. 9,362,355), as applied to claim 1 above, in view of Chang et al. (U.S. Patent No. 9,748,404).
Regarding to claim 5, Cheng teaches the forming of the supportstructure with the superlattice feature on the semiconductor substrate comprises growing a periodic superlattice structure comprising the first semiconductor material layer and the second semiconductor material layer that are alternately disposed on the semiconductor substrate (Fig. 3A), and etching the superlattice structure to form a fin support structure (Fig. 5A). Cheng is silent as to the thickness of the first and second semiconductor material layers. Chang discloses a thickness of the first semiconductor material layer and a thickness of the second semiconductor material layer are both less than 50 nm (column 5, lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheng in view of Chang to configure a thickness of the first semiconductor material layer and a thickness of the second semiconductor material layer to be both less than 50 nm in order to increase switching speed for the devices.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (U.S. Patent Application Publication No. 2015/0372111), as applied to claim 11 above, in view of Kim et al. (U.S. Patent No. 9,064,944). 
Regarding to claim 13, Koh does not disclose a surface of the insulation groove comprises an etching stop layer. Kim teaches a surface of the insulation comprises an etching stop layer (Fig. 11, column 4, lines 58-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koh in view of Kim to comprise an etching stop layer in a surface of the insulation groove in order to protect the channel from being attacked during the lateral etch process.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (U.S. Patent Application Publication No. 2015/0372111), as applied to claim 11 above, in view of Chang et al. (U.S. Patent No. 9,748,404).
Regarding to claim 14, Koh is silent as to the thickness of the semiconductor material layer. Chang discloses semiconductor material layer is less than 50nm (column 5, lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koh in view of Chang to configure a thickness of the semiconductor material layer to be less than 50 nm in order to increase switching speed for the devices.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent No. 9,219,064), as applied to claim 11 above, in view of Chang et al. (U.S. Patent No. 9,748,404).
Regarding to claim 14, Kim is silent as to the thickness of the semiconductor material layer. Chang discloses semiconductor material layer is less than 50nm (column 5, lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Chang to configure a thickness of the semiconductor material layer to be less than 50 nm in order to increase switching speed for the devices.
Allowable Subject Matter
Claims 4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “before the filling of the insulation groove with the gas whose dielectric constant is less than 3.9, forming, along the gate length direction, an etching stop layer on a surface of the insulation groove by using an atomic layer deposition (ALD) process” in combination with the limitations recited in claims 1, 2, and 3.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “the two extension areas are formed by diffusion of an impurity atom from the source and the drain” in combination with the limitations recited in claims 11 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828